DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 16, 2022 has been entered.
           Claims 1-20 are pending.
           Claims 1, 12-13, and 18 have been amended.
           Claims 19-20 have been added.
           Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Luick (US 2008/0276074 A1 hereinafter referred to as Luick).
Regarding Claims 1 and 12,
Chudy teaches:
“a storage system” (paragraph [0008]).  [Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, shelves, drawers, cabinets, racks and carousels.]  (NOTE: The specification states on page 1 as follows:
In typical automated stock control systems, a storage cabinet comprises a874plurality of latched drawers held between panels fixed between support beams. Articles to be supplied to users are provided in the drawers or compartments of the drawers. Examples of such articles include … drugs, needles and other medical items.)

EXAMINER NOTE: The preamble of Claim 1 has been examined to show that the Chudy reference is consistent with the structure of the instant invention.  But it should be noted that since the preamble only states the intended use for the invention, it has no significance as to the patentability of the invention.
“sending a command including an address to one or more units in the storage system to enter an address setting mode” (paragraphs [0050], [0051], [0056], [0059], [0107]; fig. 8, elements 11, 21, 63, 65, 67, 69, 71).  [The system includes a workstation 21 and storage modules, with pharmaceutical product containers stored among the storage locations ([0050]).  The storage locations are fixed-position storage locations, which refers to a storage location with a unique address and position within system which is not transported ([0051]).  Workstation 21 is provided with a controller 63, a video display 65, a keyboard 67, a mouse 69 and a code reader in the form of a barcode reader 71, each operatively connected to controller 63; display 65 is a touch-screen type display with a QWERTY-type keypad emulation display image which permits a user to input information to controller 63 by using a displayed control button or information field or by keying in information with the keypad ([0056]).  A record of the storage location into which a container is placed created and subsequently updated when the container is placed back into storage ([0059]).  The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63 by means of an input device such as touchscreen display 65, keyboard 67 or mouse 69 ([0107]).]  (NOTE:  The user entering a command to place a container into a storage location is equivalent to “sending a command to enter an address setting mode,” and the storage location to “an address to one or more units in the storage system.”) 
“generating a signal for a user to identify units that have entered the address setting mode” (paragraph [0071]; fig. 3B, elements 135, 141; fig. 8, elements 71, 73).  [The unique address of each storage location is embedded in a machine-readable barcode 141, affixed to each storage location bottom wall 135; the storage location barcode 141 is scanned with barcode scanner 71 during each occurrence of placing a container into the storage location for purposes of updating database 73 to accurately indicate the storage location of each pharmaceutical product container.]  (NOTE:  The barcode scanner reading the barcode at the storage location is equivalent to “generating a signal for a user to identify units.”)
“setting up an address for a unit based on an input received from the user” (paragraphs [0053], [0055], [0057]; fig. 8, elements 21, 63, 65, 67, 69, 71).  [Workstation 21 represents a sort of pharmacy "hub" or pharmacy "center" around which storage modules and the ranked storage locations are positioned and arranged ([0053]).  A "user" of workstation 21 may be any of the pharmacy personnel including a registered pharmacist, a pharmacy technician, a restocking clerk, or any other authorized user, and workstation 21 is used to perform a variety of tasks ([0055]).  A PC-type CPU used to instantiate controller 63 could provide a user interface with display 65, keyboard 67, mouse 69 and barcode reader 71 enabling user access to controller 63 ([0057]).]  (NOTE:  The ranked storage locations are equivalent to “an address for a unit,” and the pharmacy personnel provide “input received from the user.”)
“A non-transitory computer readable medium comprising instructions” as recited in Claim 12 (paragraph [0057]).  [Controller is an off-the shelf personal computer, which inherently includes storage media for instructions.]
Chudy does not teach:
 “wherein the address setting mode includes an address conflict check.” 
Luick teaches:
“wherein the address setting mode includes an address conflict check” (paragraph [0013]).  [The memory address of the load instruction is compared to the memory address of the store instruction, and where the memory addresses are the same, the load-store conflict is detected.]
  Because both Chudy and Luick teach systems with storage devices, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the ability to check for conflicts with the storage addresses, as taught by Luick; and such inclusion would have increased the accuracy of the storage system addressing scheme, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the step of sending a command comprises including an address to be assigned to a unit in the command” (paragraphs [0106], [0107]; fig. 8, elements 11, 21, 63, 65, 67, 69).  [The user performs by a process of entering system 11 for placement of pharmaceutical product containers into storage locations ([0106]).  The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63 by means of an input device such as touchscreen display 65, keyboard 67 or mouse 69 ([0107]).]  
Regarding Claim 3,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the step of generating a signal comprises changing the state of an indicator on a unit” (paragraph [0027]).  [In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]  (NOTE: The light changing color is equivalent to “a signal changing the state of an indicator on a unit.”)
Regarding Claim 4,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the input is received at the unit” (paragraph [0027]).  [In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]  (NOTE: The changing color at the lamp is equivalent to “input is received at the unit.”)
Regarding Claim 7,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the step of setting up an address further comprises storing the address in a memory unit” (paragraph [0057]; fig. 8, element 73).  [A PC type CPU includes non-volatile memory holding a database 73 having a record of the unique address of each storage location.]
Regarding Claim 8,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy teaches:
“changing the state of an indicator upon completion of an address set-up for a unit” (paragraph [0027]).  [A lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]
Regarding Claim 9,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy teaches:
“displaying the address for the user” (paragraphs [0080], [0081]; fig. 7A, elements 79, 143, 145, 147, 149; fig. 8, elements 75, 79).  [Optical Positioning System (OPS) 75 includes a sufficient number of visual indicators 79 to indicate the location of each storage location ([0080]).  Each visual indicator 79 includes a housing 143, a lamp 145 and a pair of digital numeric displays 147, 149; the energizing of lamp 145 by controller 77 indicates the drawer in which the storage location is located ([0081]).]
Regarding Claim 19,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy does not teach:
 “wherein the address conflict check detects an address conflict if the address included in the command matches a pre-existing address on the unit.” 
Luick teaches:
“wherein the address conflict check detects an address conflict if the address included in the command matches a pre-existing address on the unit.” (paragraph [0013]).  [The memory address of the load instruction is compared to the memory address of the store instruction, and where the memory addresses are the same, the load-store conflict is detected.]  (NOTE: The memory address is equivalent to the “pre-existing address.”)
  Because both Chudy and Luick teach systems with storage devices, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the ability to check for conflicts with the storage addresses, as taught by Luick; and such inclusion would have increased the accuracy of the storage system addressing scheme, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 20,
Chudy in view of Luick teaches all the limitations of parent Claim 19.
Chudy does not teach:
 “wherein if the address conflict is detected, a pre-existing address of the unit is either deleted or reset to default.” 
Luick teaches:
“wherein if the address conflict is detected, a pre-existing address of the unit is either deleted or reset to default.” (paragraphs [0013], [0060]).  [The memory address of the load instruction is compared to the memory address of the store instruction, and where the memory addresses are the same, the load-store conflict is detected ([0013]).  If the effective address comparison indicates that the load instruction and store instruction have the same effective addresses, the data from the store instruction is merged with the data for the load instruction ([0060]).]  (NOTE: The merging of the store instruction with the data for the load instruction is equivalent to the “a pre-existing address being deleted.”)
Because both Chudy and Luick teach systems with storage devices, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the ability to check for and resolve conflicts with the storage addresses, as taught by Luick; and such inclusion would have increased the accuracy of the storage system addressing scheme, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5-6, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Luick (US 2008/0276074 A1 hereinafter referred to as Luick), and further in view of Christie et al. (US 2009/0210089 A1, hereinafter referred to as Christie).
Regarding Claim 5,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy does not teach:
“wherein the step of setting up an address comprises actuating a sensor on a unit by the user.” 
Christie teaches:
“wherein the step of setting up an address comprises actuating a sensor on a unit by the user” (paragraph [0018]).  [A medication storage system includes a keyless lock associated with one or more drawers of the medication cart including a secure identification code; signals to and from a sensor associated with the lock are transmitted and received.]  (NOTE: The identification code is equivalent to “an address.”)
Because both Chudy and Christie teach medical storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the use of a sensor on a lock for access to the system, as taught by Christie; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6,
Chudy in view of Luick and further in view of Christie teaches all the limitations of parent Claim 5.
Chudy does not teach:
“changing the state of an indicator on the unit on which the sensor is actuated.” 
Christie teaches:
“changing the state of an indicator on the unit on which the sensor is actuated” (paragraph [0010]).  [The medication storage device includes a lock associated with the one or more drawers, a sensor associated with the lock, and a computing device in electronic communication with the sensor; the computing device receives a signal from the sensor indicating that the lock has been unlocked.]  (NOTE: The unlocked sensor is equivalent to “the state of an indicator on the unit on which the sensor is actuated.”)
Because both Chudy and Christie teach medical storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the use of a sensor on a lock for access to the system, as taught by Christie; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 13,
Chudy teaches:
“An electronic unit for a storage cabinet” (paragraph [0008]).  [Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, shelves, drawers, and cabinets, racks, with locations are automated.]
“one or more microprocessors” (paragraph [0057]).  [Controller consists of one or more central processing units (CPUs).]
“a panel controller configured to communicate with a system controller to receive commands for controlling the operation of the unit” (paragraph [0107]; fig. 8, elements 11, 21, 63).  [The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63.]  (NOTE: The controller which performs the placement of products is equivalent to “a panel controller.”)
“an indicator configured to indicate an operational state of the unit” (paragraph [0027]).  [In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]  (NOTE: The light is equivalent to “an indicator configured to indicate an operational state of the unit,” because it indicates the storage location where the product should be placed.)
Chudy does not teach:
“an address button configured to initiate an address set-up for the unit.” 
“wherein the address setting mode includes an address conflict check.”
“wherein the address setting mode includes an address conflict check” (paragraph [0013]).  [The memory address of the load instruction is compared to the memory address of the store instruction, and where the memory addresses are the same, the load-store conflict is detected.]
  Because both Chudy and Luick teach systems with storage devices, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the ability to check for conflicts with the storage addresses, as taught by Luick; and such inclusion would have increased the accuracy of the storage system addressing scheme, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Christie teaches:
“an address button configured to initiate an address set-up for the unit” (paragraphs [0018], [0023], [0042], [0051]).  [A medication storage system includes a keyless lock associated with one or more drawers of the medication cart including a manual lever or latch and a secure identification code; signals to and from a sensor associated with the lock are transmitted and received ([0018]).  Information associated with the medications and dispensing/delivery devices stored in the medication cart and their location within the medication cart, may be input into the computing device at or near the time when the medication cart is first put into use and automatically updated thereafter as medications are added and/or dispensed ([0023]).  The lock status notification includes the location of the medication storage device, the name of the healthcare worker assigned to the medication storage device, the time at which the medication storage device was first unlocked ([0042]).  If the computing device determines that the healthcare worker is authorized, the computing device displays a button on the computing device display screen that the healthcare worker uses to indicate to the computing device that he or she would like to access the next case medication pocket; when the computing device receives a selection of the displayed button from the healthcare worker, it transmits a signal to unlock the automatic lock associated with the next case medication pocket ([0051]).]  (NOTE: The healthcare worker pressing the button to open the medication pocket is equivalent to “an address button configured to initiate an address set-up for the unit.”)
Because Chudy, Luick, and Christie all teach storage systems, as does the instant applications, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Chudy and Luick, the use of a display button for the healthcare worker to  open the address of the medication pocket, as taught by Christie; and such inclusion would have increased the ability of system users to initiate new addresses of the medication unit, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15,
Chudy in view of Luick and further in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“wherein the indicator is configured to change state and/or colour based on a command received from the system controller or upon actuating the sensor” (paragraphs [0056], [0027]; fig. 8, elements 21, 63).  [System workstation 21 includes workstation 21 at which patient prescription orders may be prepared by a user and a controller 63 ([0056]).  In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location ([0027]).]  (NOTE: The light changing color is equivalent to “the indicator is configured to change state and/or colour” and the disclosed controller to the “system controller.”)
Regarding Claim 16,
Chudy in view of Luick and further in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“wherein the unit comprises a memory configured to store an address for the unit” (paragraph [0057]; fig. 8, element 73).  [A PC type CPU includes non-volatile memory holding a database 73 having a record of the unique address of each storage location.]
Regarding Claim 17,
Chudy in view of Luick and further in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“a display unit for displaying the address for a user” (paragraphs [0055], [0057]; fig. 8, elements 21, 63, 65, 67).  [A "user" of workstation 21 may be any of the pharmacy personnel including a registered pharmacist, a pharmacy technician, a restocking clerk, or any other authorized user, and workstation 21 is used to perform a variety of tasks ([0055]).  A PC-type CPU used to instantiate controller 63 could provide a user interface with display 65 and keyboard 67 enabling user access to controller 63 ([0057]).]
Regarding Claim 18,
Chudy in view of Luick and further in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“electronic storage system having a plurality of drawers supported on one or more of the electronic units” (paragraphs [0008], [0020], [0025]).  [Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, shelves, drawers, cabinets, racks and carousels ([0008]).  The system
performs initial placing of plural pharmaceutical product containers into storage locations providing a type of cache, enabling the adaptive movement of the pharmaceutical product containers in inventory; a database record of the storage location of each container is created when each container is placed into storage ([0020]).  Various types of storage in the system include as drawer-type storage ([0025]).]

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Luick (US 2008/0276074 A1 hereinafter referred to as Luick), and further in view of Buchmann et al. (US 2012/0232689 A1, hereinafter referred to as Buchmann).
Regarding Claim 10,
Chudy in view of Luick teaches all the limitations of parent Claim 1.
Chudy does not teach:
“wherein the step of setting up an address further comprises the unit requesting a system controller to assign an address.” 
Buchmann teaches:
“wherein the step of setting up an address further comprises the unit requesting a system controller to assign an address” (paragraphs [0012], [0013], [0014]).  [The guidance system comprises a plurality of storage-location displays, a master computer, and at least one controller; the guidance system is used to configure the warehouse storage locations ([0012]).  The guidance system guides the warehouse worker through the allocation of addresses, which is performed by means of lamps; as soon as a selection of non-allocated storage is made by the worker actuating the actuating button, the lamp of the selected storage-location display goes out, and the storage location is allocated by the system and no longer available for a new assignment ([0013]).  The storage location (IP-) address, which is assigned to each of the selected storage locations, is preset by the master computer ([0014]).]   (NOTE: The guidance system is disclosed as having a “controller,” and the lamp in the storage unit going out by use of the actuating button is equivalent to “the unit requesting a system controller to assign an address.”)
Because both Chudy and Buchmann teach storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the master system performing the allocation of storage addresses and then checking the addresses, as taught by Buchmann; and such inclusion would have prevented the double assignment of addresses within the system as indicated in paragraph [0015] of the Buchmann disclosure, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 11,
Chudy in view of Luick and further in view of Buchmann teaches all the limitations of parent Claim 10.
Chudy does not teach:
“wherein the step of setting up an address further comprises validating an address assigned by the system controller.” 
Buchmann teaches:
“wherein the step of setting up an address further comprises validating an address assigned by the system controller” (paragraphs [0056], [0062]).  [A central component of the guidance system is the master computer, which allows assignment of storage location addresses to storage location ([0056]).  After addresses are allocated by the system, the quantity of the allocated addresses is checked, and subsequently, the procedure ends ([0062]).]  (NOTE: The checking of the addresses is equivalent to “validating an address assigned by the system controller.”)
Because both Chudy and Buchmann teach storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the master system performing the allocation of storage addresses and then checking the addresses, as taught by Buchmann; and such inclusion would have prevented the double assignment of addresses within the system as indicated in paragraph [0015] of the Buchmann disclosure, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Luick (US 2008/0276074 A1 hereinafter referred to as Luick), further in view of Christie et al. (US 2009/0210089 A1, hereinafter referred to as Christie), and further in view of Moudy (US 2009/0210089 A1, hereinafter referred to as Moudy).
Regarding Claim 14,
Chudy in view of Luick and further in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“a command” (paragraph [0107]; fig. 8, elements 11, 21, 63).  [The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63.]  
Chudy does not teach:
“wherein the unit is configured to either accept or reject a command received from the system controller based on an address specified in the command.” 
Moudy teaches:
“wherein the unit is configured to either accept or reject a command received from the system controller based on an address specified in the command” (paragraphs [0050], [0051]).  [When a delivery person arrives at the customer's delivery box, a security code must be entered for access to the interior space of the delivery box; if the code read is not a valid code, the control circuit does not activate the electronic lock for access to the interior space of the delivery box ([0050]).  If a valid security code is read, the order may be accepted or rejected depending on whether or not the delivery of goods complies with the delivery instructions; if the order is rejected, a notification is sent to the vendor; if the order is accepted, the control circuit commands the electronic lock to open, allowing access to the interior space of the delivery box  ([0051]).]
  Because both Chudy and Moudy teach storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the acceptance or rejection of a command for access to the system, as taught by Moudy; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered.
Regarding the claim objections, Applicant argues as follows:
Claims 3-5, 7-12, and 15-18 are objected to due to minor informalities. As the claims have been amended in view of the Examiner's comments set forth in Section 5 of the Office Action, The Applicant respectfully submits that the issue has been addressed. Therefore, withdrawal of this rejection is respectfully requested.
The argument is persuasive and the claim objections have been withdrawn.
Regarding the rejection of Claim 12 under 35 U.S.C. 101, Applicant argues as follows:
Claim 12 is rejected under 35 USC 101 as allegedly being directed to non-statutory subject matter. The Applicant has addressed the issue identified in Section 7 of the Office Action by amending claim 12 to be statutory. Withdrawal of this rejection is respectfully requested.
The argument is persuasive and the rejection has been withdrawn.
Regarding the claim interpretations under 35 U.S.C. 112(f), Applicant argues as follows:
Claims 13-15 are being interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. The Applicant has avoided such claim interpretation identified in the Office Action by way of claim amendments.
The argument is persuasive and the interpretations have been withdrawn.
Regarding the claim rejections under 35 U.S.C. 112(b), Applicant argues as follows:
Claims 13-18 are rejected under 35 USC 112(b) as being indefinite. The Applicant has addressed the indefinite language identified in the Office Action by way of claim amendments. Withdrawal of this rejection is respectfully requested.
The argument is persuasive and the claim rejections have been withdrawn.
Regarding the claim rejections under 35 U.S.C. 102 and 103, Applicant argues as follows:
Claims 1-4, 7-9, and 12 are rejected under 35 U.S.C. §102(a)(2) as being allegedly anticipated by Chudy (US 2010/0030667); claims 5-6, 13, and 15-18 are rejected under 35 U.S.C. §103 as being allegedly unpatentable over Chudy in view of Christie (US 20090210089); claims 10-11 are rejected under 35 USC 103 as being allegedly unpatentable over Chudy in view of Buchmann (US 20120232689); and claim 14 is rejected under 35 USC 103 as being allegedly unpatentable over Chudy in view of Christie and Moudy (US 20090210089). Without acquiescing to the propriety of these rejections, the Applicant respectfully traverses the above- noted rejections for at least the following reasons. 

With regard to independent claim 1, as amended, the Applicant respectfully submits that Chudy fails to disclose the claim feature of "wherein the address setting mode includes an address conflict check." Although not identical to claim 1, independent claims 13 and 18 recite similar features, thus, the explanation that follows should also apply to those independent claims.

The Office contends that Chudy discloses a method of configuring a storage system (¶0008) comprising the steps of sending a command including an address to one or more units in the storage system to enter an address setting mode (¶0050, 0051, 0056); generating a signal for a user to identify units that have entered the address setting mode (¶0071); and setting up an address for a unit based on an input received from the user (¶0053, 0055, 0057). In contrast to the claimed invention, Chudy is silent in that the address setting mode includes an address conflict check, as required by amended claim 1. 

The other applied references including Christie, Buchmann and Moudy are not relied upon to remedy the above-noted deficiencies of Chudy, and the Applicant respectfully submits that they cannot remedy the deficiencies of Chudy. 

For at least the reasons set forth above, the Applicant respectfully requests withdrawal of the rejections of claims 1, 13 and 18 as well as the claims depending therefrom. 

New Claims 
The Applicant has added new claims 19 and 20 to further define the invention. New claims 18 and 19 are supported by FIG. 4C and paragraph [0052] of the published specification US 2020/0403966. Also, new claims 19 and 20 are allowable at least because of their dependencies upon claim 1 and the additional features recited therein. 

With no other objection and rejection pending, the Applicant respectfully asserts that this application is in condition for allowance.

The argument with respect to Claim 1 is moot, since the rejection is now under 35 U.S.C. 103 over Chudy and Luick, and the other rejections have also been changed to reflect the Luick prior art.  New Claims 19 and 20 are also rejected under 35 U.S.C. 103.  Therefore, Claims 1-20 remain as rejected based on the cited prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454